IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


COREY A. MINIX,

             Appellant,

 v.                                                     Case No. 5D16-2556

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed September 1, 2017

3.850 Appeal from the Circuit Court
for Brevard County,
Morgan Laur Reinman, Judge.

Rachael E. Bushey, of O’Brien Hatfield,
P.A., Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and L. Charlene Matthews,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Corey Minix (“Appellant”) filed two motions for postconviction relief pursuant to

Florida Rule of Criminal Procedure 3.850. The trial court entered an order denying the

first motion on the merits. Appellant filed a motion for rehearing directed to that order,

and the trial court granted the motion. However, it appears that a rehearing of the first

motion has not occurred and no order has been entered disposing of that motion.
Appellant filed a second motion for postconviction relief, which was summarily denied by

the trial court. Appellant has appealed that order to this court. Because rehearing was

granted regarding the first motion and an order has not been rendered dispensing with

that motion, Appellant still has an outstanding rule 3.850 motion that needs to be ruled on

by the trial court.

       Accordingly, we dismiss this appeal and remand this case to the trial court to

resolve the first motion for postconviction relief and issue an order finally disposing of all

of Appellant’s claims.


       DISMISSED and REMANDED with instructions.

COHEN, C.J., SAWAYA and ORFINGER, JJ., concur.




                                              2